FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForNovember 18, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  ﻿ The Royal Bank of Scotland Group plc 18 November 2013 RBS Structured Retail Investor Products and Equity Derivatives Business RBS previously announced that it planned to exit its structured retail investor products and equity derivatives (IP&ED) business. RBS continues to make progress with its sale of the IP&ED business and is in discussions with a third party in connection with such sale. No agreement has been entered into and there is no certainty that an agreement will be reached. A further announcement will be made as appropriate. This announcement is made by The Royal Bank of Scotland Group plc, The Royal Bank of Scotland plc and The Royal Bank of Scotland N.V. (formerly known as ABN AMRO Bank N.V.). For Further Information Contact: RBS Group Investor Relations Richard O'Connor, Head of Investor Relations +44 RBS Group Media Relations +44 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
